DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Elections/Restriction   
2.	This application is in condition for allowance except for the presence of claims 13-16 directed to Groups II and III, non-elected without traverse on 7/6/2021.  Accordingly, claims 13-16 have been cancelled.
Response to Amendment
3.	In response to the amendment received on 2/28/2022:
Claims 1, 4-7, 9-10 and 12-16 are pending in the current application.  Claims 1, 9, 10, and 12 are amended and Claims 2-3, 8, and 11 are cancelled.
The previous prior art-based rejections are overcome in light of the amendment.
Examiner’s Amendment
4.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Cancel non-elected Claims 13-16
Allowable Subject Matter
5.	Claims 1, 4-7, 9-10, and 12 are allowed.
	The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 1, 4-7, 9-10, and 12.
	Independent Claims 1 and 12 recite a composition for manufacturing a porous polyethylene porous film of a battery separator including polyethylene resin, a silica-containing pore-controlling agent, an ionic liquid, and a paraffinic oil, wherein the ionic liquid includes tetraalkylammonium or tetraalkylphosphonium cation and one of the claimed anionic structures.  There is no prior art to teach or reasonably suggest the use of the claimed anionic structures in such a composition as those taught by the cited prior art (see previous Office actions).  Therefore, the reference fails to teach or suggest the particulars of the independent Claims 1 and 12, and it’s not obvious to modify these teachings to give the instant claimed invention.   Thus none of the prior art of the record, alone or in combination, appears to teach, suggest, or render obvious the invention of independent Claims 1 and 12.  Since Claims 4-7 and 9-10 depend on Claim 1, they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729